  Case 18-50832            Doc 36       Filed 10/21/19 Entered 10/21/19 11:02:37                       Desc Main
                                          Document     Page 1 of 1


                                   IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                                MACON DIVISION

IN RE:                                                           CHAPTER 13 to a 7
SAMUEL E. HOGUE

         DEBTORS                                                 CASE NO: 18-50832

              CHAPTER 7 INDIVIDUAL DEBTOR’S AMENDED STATEMENT OF INTENTIONS

          1. I, the debtor, having filed a schedule of assets and liabilities which includes debts secured by property of
the estate.

         2.   My/our intentions with respect to the property of the estate which secures those consumer debts is as
              follows:

              a.   Property to be surrendered:

                  Description of property                                 Creditor’s name
              FURNITURE                                                   W.S. BADCOCK
              2016 CAMRY                                                  REGIONAL ACCEPTANCE
              CLOTHING                                                    KAYBEE OF MACON

              b.   Property to be retained:

                Description of property                                   Creditor’s name
              NONE

              3. I/we understand that 521(2)(B) of the Bankruptcy Code requires that we perform the above stated
         intentions within 45 days of the filing of this statement with the Court, or within any extension of the 45
         day period which the court may grant.

                   This     21st      day of October , 2019.


                                                                      /s/samuel e. hogue
                                                                 SAMUEL E. HOGUE




         KATHLEEN S. GRANTHAM
         Attorney for debtor
         Bar Number 305619
          kathleengrantham@yahoo.com
          403 1/2 S. Pleasant Hill Rd.
          Warner Robins, GA 31093
         (478) 923-0300
